DETAILED ACTION
This office action is in response to the application filed on 4/16/2020.  Claim(s) 1-19 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged of the provisional application 62/915,982 filed on 10/16/2019, which papers have been placed of record in the file.

			Examiner’s Note – Allowable Subject Matter
Claims 9 and 11-19 are allowable.  Claim 10 would otherwise be allowable if made to overcome the rejection under 35 USC 112(b).  Claims 1-8 are currently rejected, but would become allowable if made to clarify away from the contingent limitations as discussed below.

	Examiner’s Note – Claim Scope in reference to MPEP 2111.04 Section II
Method claim 1 is directed to language which contains a contingent limitation.  MPEP 2111.04 Section II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.

	Accordingly, the examiner interprets the claim scope of claim 1 to be: 	“A computer method for detecting a Denial of Service (DoS) attack in a network by a network edge router device whereby network traffic flows from the edge router to a core router in the network, comprising the steps: 	storing DoS attack traffic information in storage associated with the edge router; 	receiving network traffic in the edge router; 	determining in the edge router if a portion of the received network traffic matches at least a portion of the stored DoS attack information”.

	The claim scope of claims 3-8 are the same as claim 2 because all of them are based upon a contingent limitation that is not interpreted as part of the broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 10  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 10, the phrase “The network edge apparatus as recited in claim 10” makes the claims indefinite and unclear in that it lacks antecedent basis.
For purposes of art examination, the claim(s) was/were construed to refer to “The network edge apparatus as recited in claim 9”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Marck et al. (US 2013/0291107 A1). 
Regarding claim 1, Marck teaches:
“A computer method for detecting a Denial of Service (DoS) attack in a network by a network edge router device whereby network traffic flows from the edge router to a core router in the network (Marck, Fig. 4, edge routers 212-216 and core router 218 as well as ¶ 25-26 teaches core and edge routers communicating), comprising the steps: 	storing DoS attack traffic information in storage associated with the edge router (Marck, ¶ 25-26 edge routers receive and store at least ephemerally information on confirmed malicious IP addresses known to be part of DDoS attacks); 		receiving network traffic in the edge router (Marck, ¶ 25-26 edge routers receive network traffic and determine if it matches the malicious IP addresses); 	determining in the edge router if a portion of the received network traffic matches at least a portion of the stored DoS attack information (Marck, ¶ 25-26 edge routers receive network traffic and determine if it matches the malicious IP addresses)”.

Regarding claims 2-8, Marck teaches:
“The computer method as recited in claim 1 (Marck, anticipates the limitations of claim 1 as discussed above), wherein a network management device sends the DoS attack traffic information to the edge router (Marck, ¶ 25-26 DDoS mitigation appliance 230 sends the malicious IP information to the edge routers)”.


Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435